Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Intercepts 1.81 oz/t over 4 Feet in the 8 Zone at Madsen Deep << "Extends 8 Zone Mineralization 450 Feet Down Plunge" TSX - CRJ NYSE Amex - CGR >> SASKATOON, June 29 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) today reported new drill results from its 8 Zone underground drill program at the Madsen Project, Red Lake, Ontario. Drilling continues to demonstrate down plunge continuity of the 8 Zone as well as confirming the high grade nature of the system, with all five holes completed to date having intercepted significant amounts of visible gold. << Hole ID From Au Length Au Length VG (m) (oz/ton) (ft) (g/t) (m) Noted MUG-09-05(x) 943.51 0.71 11.45 24.30 3.39 X (incl) 1.81 4.00 62.09 1.22 X MUG-08-01 883.00 3.71 2.46 127.12 0.75 X MUG-09-02b 891.25 0.63 1.48 21.52 0.45 X MUG-09-03 915.40 0.97 8.17 33.39 2.49 X (incl) 1.70 4.10 58.18 1.25 X MUG-09-04 909.55 0.75 25.92 25.77 7.90 X (incl) 4.14 3.12 141.80 0.95 X (x) New assay results. Note that hole MUG-09-05 was lost while within 8 Zone mineralization. >> Claude launched Phase 1 of the underground program, from the 10th level in December 2008, targeting the 8 Zone system. The program is designed to test the plunge and strike extensions of the 8 Zone as well as conceptual targets along the 8 Zone shear system. The assays reported today confirm the high grade mineralization 450 feet down plunge of historic mine infrastructure. The system remains open down-plunge and along strike. "Drilling to date has been slower than anticipated due to the necessity of wedging and directional drilling as well as challenging drilling conditions. That being said, we are extremely pleased with these results, they demonstrate the tenor of the system and potential of the Madsen Property as a whole," stated Brian Skanderbeg, Vice-President Exploration, Claude Resources Inc. The Company added a surface drill rig with 6,000 foot depth capacity. The first priority of the surface program is to focus on testing the up-plunge and western strike extension of the 8 Zone. Drilling was initiated in early-June and is progressing well. The Company is preparing a NI 43-101 technical report on the Madsen project. The report is schedule to be completed by the fourth quarter of this year. The Madsen project has a historic non-compliant, NI43-101 resource of 483,000 ounces with a grade of 0.29 oz/t. The 10,000 acre, Madsen project is 100% owned by Claude Resources Inc and encompasses four past-producing mines. This advanced exploration property contains extensive infrastructure including a 500 tonne per day mill with expansion capacity, a permitted tailings management facility and a five compartment 4,000 foot operating shaft. Total recorded historic production for the Madsen Mine is 2.4 million ounces at an average recovered grade of 0.283 oz/ton. A Madsen property location map, schematic cross section, 8 Zone longitudinal section showing current and historic drilling as well as core photographs are available on Claude's website www.clauderesources.com. Brian Skanderbeg, P.Geo. and M.Sc., Claude's Vice-President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 meters were submitted to Accurassay Laboratories in Thunder Bay, Ontario, an ISO approved facility.
